Exhibit 10.8

INCENTIVE AGREEMENT

FOR THE GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS

UNDER THE

TIDEWATER INC. 2017 STOCK INCENTIVE PLAN

 

 

THIS AGREEMENT is entered into as of March 19, 2018 (the “Date of Grant”) by and
between Tidewater Inc., a Delaware corporation (“Tidewater” and, together with
its subsidiaries, the “Company”), and John T. Rynd (the
“Employee”).  Capitalized terms used, but not defined, in this Agreement have
the respective meanings provided in the Tidewater Inc. 2017 Stock Incentive Plan
(the “Plan”).

WHEREAS, the Employee and the Company entered into an employment agreement on
February 15, 2018 (the “Employment Agreement”), in which it was agreed that the
Employee would serve as President and Chief Executive Officer of the Company
effective as of the Date of Grant; and

WHEREAS, Tidewater considers it desirable and in its best interest that the
Employee be given an added incentive to advance the interests of Tidewater in
the form of performance-based restricted stock units payable in shares of common
stock of Tidewater, $0.001 par value per share (the “Common Stock”) in
accordance with the Plan and as provided in the Employment Agreement.

NOW, THEREFORE, in consideration of these premises and the mutual promises and
covenants contained in this Agreement, it is agreed by and between the parties
as follows:

I.
Restricted Stock Units

1.1Restricted Stock Units.  Effective on the Date of Grant, Tidewater hereby
grants to the Employee under the Plan a total of 63,365 performance-based
restricted stock units (the “RSUs”), subject to the terms, conditions, and
restrictions set forth in the Plan and in this Agreement.  

1.2Award Restrictions.  The RSUs may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, whether voluntarily or
involuntarily.  The Employee will have no rights, including, but not limited to,
voting and dividend rights, in the shares of Common Stock underlying the RSUs
unless and until such shares are issued to the Employee, or as otherwise
provided in the Plan or this Agreement.

1.3Performance-Based Vesting.

(a)Upon vesting under the terms and conditions of the Plan and this Agreement,
each RSU granted under this Agreement represents the right to receive from the
Company a maximum of two shares of Common Stock, free of any restrictions, and
all amounts, securities, and property notionally credited to the Employee’s
Account with respect to such RSU.

1

--------------------------------------------------------------------------------

 

(b)Except as otherwise provided in Section 1.4, depending upon the level of
Operating Cash Flow (as defined in Section 1.3(b)(iii)) generated during the
period January 1, 2018 through December 31, 2019 (the “Performance Period”) and
subject to his continued employment through March 4, 2021 (the “Vesting Date”),
the Employee will be entitled to receive a number of shares of Common Stock
under the RSUs on the Vesting Date, determined as follows:

(i)The number of RSUs granted represents the target award.  The Employee may
receive a greater or lesser number of shares of Common Stock under the Plan than
the number of RSUs granted, depending on the level of Operating Cash Flow
generated during the Performance Period, according to the following schedule:

[chart omitted]

The number of shares earned will be prorated if Tidewater’s actual performance
falls between any two performance levels.  At performance below the threshold,
all RSUs will be forfeited.

(ii)At its first meeting immediately following the date on which the Company
files with the SEC its annual report on Form 10-K containing financial
statements that cover the entirety of the Performance Period (the “Filing
Date”), the Committee will determine the percentage payout and the number of
shares of Common Stock earned, if any, based on performance as determined under
this Section 1.3.  The RSUs will vest and be paid out on the Vesting Date in the
number of shares of Common Stock, if any, as determined under this Section 1.3,
provided that, except as otherwise provided in Section 1.4, the Employee remains
employed with the Company on such date.  

(iii)For purposes of this Agreement, Operating Cash Flow means adjusted cash
provided by/(used in) operating activities over the Performance Period, which is
equal to net cash provided by (used in) operating activities from the Condensed
Consolidated Statement of Cash Flows, excluding (1) interest and other debt
costs, net; (2) income tax expense; and (3) increase/(decrease) in net working
capital, excluding cash.  The parties agree that the Committee may look to the
Company’s budget as approved by the Board on January 19, 2018 to the extent it
deems necessary for guidance in calculating Operating Cash Flow for the
Performance Period.

1.4Effect of Termination of Employment or a Change of Control.

(a)Upon the Employee’s death, his termination of employment due to Disability or
by the Company without Cause, or if he terminates his employment with Good
Reason (each as defined in the Employment Agreement), all RSUs will immediately
vest and pay out in shares of Common Stock, with performance deemed to have been
achieved at target performance levels.  

(b)Except as otherwise expressly provided in this Section 1.4 or as otherwise
determined by the Committee in its sole discretion, termination of employment
will result in forfeiture of all unvested RSUs unless such termination is, in
effect, a transfer of employment from one entity to another within the
Company.  

2

--------------------------------------------------------------------------------

 

(c)In the event of a Change of Control as provided in the Plan, all RSUs will
vest immediately prior to the closing of the Change of Control, with performance
deemed to have been achieved at target performance levels.  In addition,
provided that such event qualifies as a “change of control event” under Section
409A of the Code, the RSUs will pay out in shares of Common Stock immediately
prior to the closing of the Change of Control.  

(d)Notwithstanding anything in this Agreement to the contrary, in the event that
vesting of the RSUs is accelerated under this Section 1.4 and the event that
triggers the acceleration occurs after the end of the Performance Period, the
RSUs will vest and be paid out based on actual performance (rather than target),
with payout occurring as soon as reasonably practicable following the later to
occur of the triggering event or the Filing Date (or, if no such filing is
required, the date that such filing would have been due).

II.
Dividend Equivalents and the Issuance of Shares Upon Vesting

2.1Restricted Stock Unit Account and Dividend Equivalents.  Tidewater will
maintain an account (the “Account”) on its books in the name of the
Employee.  The Account will reflect the number of RSUs awarded to the Employee,
as such number may be adjusted under the terms of the Plan and this Agreement,
as well as any additional RSUs, cash, or other securities or property credited
as a result of dividend equivalents, administered as follows:

(a)The Account will be for recordkeeping purposes only, and no assets or other
amounts will be set aside from Tidewater’s general assets with respect to such
Account.  

(b)If Tidewater declares a cash dividend or distributes any other securities or
property to stockholders between the Date of Grant and the date the RSUs vest
and pay out under this Agreement, the Employee will be entitled to any cash,
securities, or other property (or, in the Committee’s discretion, a cash amount
equal to the fair market value of such other securities or property) that would
have been received as a dividend or distribution had the Employee’s outstanding
RSUs been shares of Common Stock as of the record date for such dividend or
distribution.  

(c)If dividends are declared and paid in the form of shares of Common Stock,
then the Employee’s Account will be credited with one additional RSU for each
share of Common Stock that would have been received as a dividend had the
Employee’s outstanding RSUs been shares of Common Stock as of the record date
for such dividend.

(d)All cash, any additional RSUs credited via dividend equivalents, and any
other securities or property credited to the Employee’s Account shall vest and
be paid out or be forfeited at the same time and on the same terms as the RSUs
to which they relate.

(e)In addition, if, pursuant to Section 1.3, the Award Recipient receives a
number of shares of Common Stock in excess of the number of RSUs initially
granted (the “Additional Shares”), the Employee will be entitled to receive,
simultaneous with the issuance of the Additional Shares, all dividends and
distributions, whether payable in cash, shares of Common Stock, or other
securities or property (or, in the Committee’s discretion, a cash amount equal
to the fair market value of such other securities or property) that were payable
to

3

--------------------------------------------------------------------------------

 

stockholders between the Date of Grant and the date the RSUs vest and pay out
under this Agreement and that would have been received as a dividend or
distribution if the Additional Shares had been shares of Common Stock as of the
record date for such dividend or distribution.

2.2Issuance of Shares of Common Stock.  As soon as practicable following the
date any RSUs vest under this Agreement, but no later than 30 days after such
date, the number of shares of Common Stock to which the Employee is entitled
under this Agreement will be transferred to the Employee or his or her nominee
via book entry free of restrictions or, upon the Employee’s request, Tidewater
will cause a stock certificate to be issued in the name of the Employee or his
or her nominee.  Upon issuance of such shares, the Employee is free to hold or
dispose of such shares, subject to applicable securities laws and any internal
Company policy then in effect and applicable to the Employee, such as
Tidewater’s Policy Statement on Insider Trading and Executive Stock Ownership
Guidelines.

III.
Recovery Right of Tidewater

Tidewater has the right to recover any RSUs or shares of Common Stock issued
under the Plan to the Employee, if (a) the grant, vesting, or value of such
awards was based on the achievement of financial results that were subsequently
the subject of a restatement; (b) the Employee is subject to Tidewater’s
Executive Compensation Recovery Policy; (c) the Employee engaged in intentional
misconduct that caused or partially caused the need for the restatement; and (d)
the effect of the restatement was to decrease the financial results such that
such grant would not have been earned or would have had a lesser value.  The
Employee accepts the RSUs and shares of Common Stock subject to such recovery
rights of Tidewater and in the event Tidewater exercises such rights, the
Employee will promptly return the RSUs or shares of Common Stock to Tidewater
upon demand.  If the Employee no longer holds the RSUs or shares of Common Stock
at the time of demand by Tidewater, the Employee agrees to pay to Tidewater,
without interest, all cash, securities, or other assets received by the Employee
upon the sale or transfer of such shares.  Tidewater may, if it chooses, effect
such recovery by withholding from other amounts due to the Employee by the
Company.

IV.
Withholding Taxes

Notwithstanding Section 13(b) of the Plan, if the Employee is subject to Section
16 of the 1934 Act, the Committee may not disapprove of the Employee’s right to
make an Election with respect to the RSUs as provided in Section 13(a) of the
Plan.  At any time that the Employee is required to pay to the Company an amount
required to be withheld under the applicable income tax laws in connection with
the vesting and payout of the RSUs, unless the Employee has previously provided
the Company with payment of all applicable withholding taxes, Tidewater will
withhold, from the shares of Common Stock to be issued upon the vesting of the
RSUs, shares with a value equal to the maximum statutory amount required to be
withheld.  As provided in the Plan, the value of the shares to be withheld will
be based on the Fair Market Value of the Common Stock on the Tax Date.

4

--------------------------------------------------------------------------------

 

V.
No Contract of Employment Intended

Nothing in this Agreement confers upon the Employee any right to continue in the
employment of the Company, or to interfere in any way with the right of the
Company to terminate the Employee’s employment relationship with the Company at
any time.

VI.
Binding Effect

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, and successors.

VII.
Amendment, Modification or Termination

The Committee may amend, modify, or terminate any RSUs at any time prior to
vesting in any manner not inconsistent with the terms of the
Plan.  Notwithstanding the foregoing, no amendment, modification, or termination
may materially impair the rights of an Employee hereunder without the consent of
the Employee.

VIII.
Inconsistent Provisions

The RSUs granted hereby are subject to the provisions of the Plan, as in effect
on the date hereof and as it may be amended.  In the event any provision of this
Agreement conflicts with such a provision of the Plan, the Plan provision will
control.  The Employee acknowledges that a copy of the Plan was distributed to
the Employee and that the Employee was advised to review such Plan prior to
entering into this Agreement.  The Employee waives the right to claim that the
provisions of the Plan are not binding upon the Employee and the Employee’s
heirs, executors, administrators, legal representatives, and successors.

IX.
Governing Law

This Agreement will be governed by and construed in accordance with the laws of
the State of Texas.

X.
Severability

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, will at any time or to any extent be invalid, illegal or
unenforceable in any respect as written, the Employee and Tidewater intend for
any court construing this Agreement to modify or limit such provision so as to
render it valid and enforceable to the fullest extent allowed by law.  Any such
provision that is not susceptible of such reformation will be ignored so as to
not affect any other term or provision hereof, and the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to

5

--------------------------------------------------------------------------------

 

which it is held invalid, illegal or unenforceable, will not be affected thereby
and each term and provision of this Agreement will be valid and enforced to the
fullest extent permitted by law.

XI.
Electronic Delivery and Execution of Documents

11.1The Company may, in its sole discretion, deliver any documents related to
the Employee’s current or future participation in the Plan or any other equity
compensation plan of the Company by electronic means or request Employee’s
consent to the terms of an award by electronic means.  Such documents may
include the plan, any grant notice, this Agreement, the plan prospectus, and any
reports of Tidewater provided generally to Tidewater’s stockholders.  In
addition, the Employee may deliver any grant notice or award agreement to the
Company or to such third party involved in administering the applicable plan as
the Company may designate from time to time.  By accepting the terms of this
Agreement, the Employee also hereby consents to participate in such plans and to
execute agreements setting the terms of participation through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

11.2The Employee acknowledges that the Employee has read Section 11.1 of this
Agreement and consents to the electronic delivery and electronic execution of
plan documents as described in Section 11.1.  The Employee acknowledges that he
or she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Employee by contacting the Company by telephone
or in writing.  

XII.
Entire Agreement; Modification

The Plan and this Agreement constitute the entire agreement between the parties
with respect to the subject matter contained in this Agreement.  This Agreement
may not be modified without the approval of the Committee and the Employee,
except as provided in the Plan, as it may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time.  Any oral or written agreements, representations, warranties, written
inducements, or other communications with respect to the subject matter
contained in this Agreement made prior to the execution of this Agreement will
be void and ineffective for all purposes.  

* * * * * * * * * * * * *

By clicking the “Accept” button, the Employee represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  The Employee has
reviewed the Plan, this Agreement, and the prospectus in their entirety and
fully understands all provisions of this Agreement.  The Employee agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

 

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

6